DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kestner et al [Kestner] US Pat No 9976750.
Referring to claim 1, Kestner teaches the control system comprising:
an environment control unit configured to control an eating-drinking environment based on food surrounding environment information [col. 2 lines 8-12].
While Kestner teaches the invention substantially as claimed above, it is not explicitly taught to include a storage unit that stores for each of a plurality of food products, food surrounding environment information including at least one of an absolute value of a temperature and a humidity in association with the food product.  In other words, Kestner does not provide a way to automate the temperate setting based on the food type.  Rather, Kestner teaches a user setting the specific temperatures required for the various food items via user interface.  


It should be noted that automating a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. See In re Venner, 262 F.2d 91, 95,120 USPQ 193, 194 (CCPA 1958). Therefore, introducing a computing element to automatically determine the temperatures for each food product would have been obvious to one of ordinary skill in the art as it accomplishes the same effect as performing the same manually.  Furthermore, lookup tables are notoriously well known in the art for providing correlations between different entries.  Therefore, including a storage for storing a lookup table (LUT) which includes a plurality of food products and their respective holding temperatures and using that LUT to automate the temperature setting process would have been an obvious modification since it uses that which is known to perform the obvious automation of the temperature setting in Kestner.
Referring to claims 12 and 18, these are rejected on the same basis as set forth hereinabove.

Claims 2, 6-7, 9-11, 13-15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kestner as applied to claims 1, 12 and 18 above, and further in view of Nakajima1 .
Referring to claim 2, while Kestner teaches the invention substantially above, it is not explicitly taught to control the environment via air conditioner.  Kestner does teach that the food requirements can also be refrigeration rather than heating but the examiner does not believe that such is via air conditioner.  Nakajima teaches a similar concept to that taught in Kestner wherein a restaurant can set an ambient temperature (via HVAC) while a user is eating a dish wherein each dish has their own temperature requirements [0047-0050].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kestner to further include adjusting a restaurant temperature based on a user’s dish because Nakajima teaches that doing so would provide a favorable dining experience [0047-0048].  While Nakajima implies a temperature setting per dish being an offset, it should be noted that the additional factors taught in Nakajima wherein the restaurant can adjust a temperature setpoint based on occupancy and outside weather, is not a universally accepted practice and there is no indication that Kestner operates in that manner.  It is well known in the art to set a thermostat to a static temperature for a restaurant.  That said, the modified Kestner teaching above argues that specific temperature requirements would include actual temperature setpoints for each food product.  Therefore, it is interpreted that in the Kestner-Nakajima combination, the LUT relating the food products with their respective dining temperature setpoints would include the actual setpoint and not an offset. 
The examiner would also like to point out that the generic concept of setting a dining temperature based on a type of food being served is a concept that stands on its own.  It does not rely on or require the temperature setpoint adjustments based on other outside factors (as also taught in Nakajima) in order to properly function.  
Referring to claim 6, Nakajima teaches an example where the temperature is set to an initial value to best consume borscht before having to increase the temperature due to the food cooling too much [0048].  This is interpreted as a best-before time.
Referring to claim 7, Nakajima teaches receiving a user’s order and controlling the temperature based on the cooking menu (i.e. the type of food to be served) [0031, 0048].
Referring to claim 9, Nakajima teaches receiving information regarding the food ordered by the customer [0031].
Referring to claims 10, while Nakajima teaches the invention substantially as claimed above, it is not explicitly taught to adjust the temperature in a sequence based on the food being served.  The examiner is taking official notice that it is well known in the art that serving meals, especially dinner, as separate courses is commonplace. Since Nakajima teaches different food items having separate temperature settings, it would have been obvious to one of ordinary skill in the art to try providing different temperatures depending on the foods being served for a particular course because it would allow the Kestner-Nakajima combination to function as taught in an environment where different food dishes are served in a particular order.
Referring to claim 11, while the Kestner-Nakajima combination teaches the invention substantially as claimed above, it is not explicitly taught to allow the settings to be changed.  The examiner is taking official notice that adjusting settings or overriding current settings is well known in the art and would have been obvious to add into the Kestner-Nakajima combination because it would provide a user with a level of control to set the environment however they please, even if it differs from the current setting thus providing a way to increase comfort when desired.
Referring to claims 13-15, 17 and 20, these are rejected on the same basis as set forth hereinabove.

Claim 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kestner and Nakajima as applied to claims 1-2, 6-7, 9, 10-15, 17-18 and 20 above, and further in view of Oobayashi2.
Referring to claims 3 and 19, while Kestner and Nakajima teaches the invention substantially as claimed above, it is not explicitly taught to further include that the air being blown has its direction controlled based on user position.  Oobayashi teaches adjusting an airflow direction based on user location while eating [0029, 0123].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include Oobayashi into the Kestner-Nakajima combination because doing so would improve the comfort of the user as taught by Oobayashi [0159-0160].

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kestner and Nakajima as applied to claims 1-2, 6-7, 9, 11-15, 17-18 and 20 above, and further in view of Morton3.
Referring to claims 4-5, while Kestner and Nakajima teaches the invention substantially as claimed above, it is not explicitly taught to further include a meal serving table which has a surface part for regulating the distribution of temperature.  Morton teaches a table with integrated inductors which are used to generate heat in food vessels placed on the inductors [fig. 7, abstract and col. 2 line 40-col. 3 line 12].  It would have been obvious to include the teachings of Morton into the Kestner-Nakajima combination because doing so would further allow the combination to maintain the food at an optimum temperature as explicitly taught by Morton.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kestner and Nakajima as applied to claims 1-2, 6-7, 9, 11-15, 17-18 and 20 above, and further in view of Byron4.
Referring to claims 8 and 16, while Kestner and Nakajima teaches the invention substantially as claimed above, it is not explicitly taught to further include obtaining image data of the food served to the user.  Byron teaches receiving image data of the food served to a user [0006, 0021].  It would have been obvious to one of ordinary skill in the art to include Byron into the Kestner-Nakajima combination because it would allow restaurants to better determine portion sizes as taught by Byron.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        8/10/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the previous office action
        2 Cited in the previous office action
        3 Cited in the previous office action
        4 Cited in the previous office action